Case 18-16152-LMI Doc127 Filed 09/13/19 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.tisb uscourts.gov
CHAPTER 13 PLAN (Individual Adjustment of Debts)

 

 

 

 

 

LC] Original Plan

[| Amended Plan (Indicate Ist, 2nd, ete. Amended, if applicable)

(@} 2nd Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Aurora Garcia Lozada JOINT DEBTOR: __ _ CASENO. XX-XXXXXXX
SS#: xxx-xx- 0619 SS#: XXX-XX- .
I. NOTICES |

Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Debtors:

Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your clain may
be reduced, modified or eliminated.

The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

To Creditors:

To All Parties:

 

 

 

The valuation of a secured claim, set out in Section II], which may result in a i
: : Included B} Notincluded |
partial payment or no payment at all to the secured creditor Com (x DENEMECS |
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set - ~ :
. . , ° Included a t included
out in Section III LI (m] Not include

 

 

 

Nonstandard provisions, set out in Section VIII I] Included fm] Not included |

Th. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

 

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused

amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

 

 

 

I. $3,846.61 formonths | to 14 ;
2, $3,864.97 for months 15 to 60_;
B. DEBTOR(S)' ATTO RNEY'S FEE: [] NONE [] PRO BONO
Total Fees: __—_-$3500.00 Total Paid: $3500.00 BalanceeDue: = 80.00
Payable $0.00 _ /month(Months to _—?)

Allowed fees under LR 2016-I(B)(2) are itemized below:
$3,500 Chapter 13 Case,

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
IIT. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [~] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s}/Lien on Real or Personal Property: a

 

1, Creditor: Specialized Loan Servicing, LLC . oe

 

Address: Po Box 60535 Arrearage/ Payoft on Petition Date 107,345.63 . |

tl came Arrears Payment (Cure) $1,764.79 fmonth (Months [to lt ) |

PARA DIEREET Arrears Payment (Cure) aa HOS /month (Months 15 to 60} |
Account No.: 1983 _ Regular Payment (Maintain) ___ $1,887.60 /month (Months 1 to 14}

Regular Payment (Maintain) $1635.07 /mouth (Months WS to 60}

LFe31 (rev. 10/3/17) Page |of3
Case 18-16152-LMI Doc127 Filed 09/13/19 Page 2of3

 

 

 

Debtor(s): Aurora Garcia Lozada Case number: T8165?
Other: - a -
[mw] Real Property Check one below for Real Property:
(Principal Residence [mJ Escrow is included in the regular payments
[Other Real Property [_]The debtor(s) will pay [_Jtaxes [insurance directly

Address of Collateral:
14554 SW 161 Ct
Miami, FL 33196

[_] Personal Property/Vehicle

 

Description of Collateral:
B. VALUATION OF COLLATERAL: [gm] NONE

C. LIEN AVOIDANCE [Bm] NONE
D, SURRENDER OF COLLATERAL; Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.
[] NONE
[-] The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)
request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
personam as to any codebtor(s) as to these creditors,

 

 

 

(@] Other: bene s
Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
World Omni 3234 2015 Toyota Rav4

 

E, DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution

fon the Chapter 13 Trustee,

[7] NONE

{a} The debtor(s) elect to make payments directly to each secured creditor listed below. The debtor(s) request that upon
confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in personam as to any
codebtor(s) as to these creditors. Nothing herein is intended to terminate or abrogate the debtor(s)' state law contract rights.

 

 

Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
CarMax 5174 2013 VW

 

Eve TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
A, ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: [i] NONE
B. INTERNAL REVENUE SERVICE: [i] NONE
C, DOMESTIC SUPPORT OBLIGATION(S): [im] NONE
D. OTHER: [@] NONE

 

Vv, TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $46.91 ‘month (Months [| to60 )
Pay /month (Months to)

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
B. [] If checked, the Debtor(s) will amend/modity to pay 100% to all allowed unsecured nonpriority claims.

C. SEPARATELY CLASSIFIED: [a] NONE
*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured ronpriority
creditors pursuant to [1 U.S.C. § 1322.
VI EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay reliefin this
section shall not receive a distribution from the Chapter 13 Trustee.
fa] NONE

LF-31 (rev. 10/3/17) Page 2 of 3
Case 18-16152-LMI Doc127 Filed 09/13/19 Page 3of3

Debtor(s): Aurora Garcia Lozada Case number: 18-1615? _ i

VIL INCOME TAX RETURNS AND REFUNDS: [_] NONE

[@] The debtor(s) is hereby advised that the chapter 13 trustee has requested that the debtor(s) comply with 521(f) 1-4 on an
annual basis during the pendency of this case. The debtor(s) hereby acknowledges that the deadline for providing the
Trustee with their filed tax returns is on or before May 15 of each year the case is pending and that the debtor(s) shall
provide the trustee (but not file with the Court) with verification of their disposable income if their gross household income
increases by more than 3% over the previous year’s income. [Miami cases]

 

VIII, NON-STANDARD PLAN PROVISIONS [mg] NONE

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION,

! declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.

/s/ Aurora Garcia Lozada Debtor 9/11/2019 Aa \ Joint Debtor
Aurora Garcia Lozada Date /N j Date

/s/ Ricardo Corona, Esq. 9/11/2019
Attorney with permission to sign on Date
Debtor(s)’ behalf

By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains no nonstandard provisions other than those set out in paragraph VII.

LF-31 (rev. 10/3/17) Page 3 of 3
